DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-21 and 23-32 are pending.


Election/Restrictions
Applicant’s election of Group I in the reply filed on 9 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 17-21 and 23-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim. 
Claims 1-5 and 7-16 are under examination.


Specification
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings do not refer to Figs. 12D-F.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on paragraph 145. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon, the level of amyloid precursor protein (APP) specific CD8+ T cells and the likelihood of late onset Alzheimer’s disease. In addition, the claims include the abstract idea, “determining that the subject has an increased likelihood of LOAD if the level of the APP-specific CD8+ T cells are higher relative to the reference sample, or determining that the subject has a decreased likelihood of LOAD if the level of the APP-specific CD8+ T cells are same as or lower relative to the reference sample” which is not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the natural phenomenon, the level of amyloid precursor protein (APP) specific CD8+ T cells and the likelihood of late onset Alzheimer’s disease. and the abstract idea, “determining that the subject has an increased likelihood of LOAD if the level of the APP-specific CD8+ T cells are higher relative to the reference sample, or determining that the subject has a decreased likelihood of LOAD if the level of the APP-specific CD8+ T cells are same as or lower relative to the reference sample.  These limitations could be done by merely reviewing the data mentally and mentally determining that the subject has an increased likelihood of LOAD.  In addition, these limitations encompasses mathematical equations or graphs which could be used to identify, predict and select.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the determining step.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As described below, the active method step of  “assaying the sample to determine the level of amyloid precursor protein (APP)specific CD8+ T cells by quantitating the number of APP-specific CD8+ T cells in the sample sets forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsonegro et al (J Clin Invest, 112:415-422, 2003, IDS) in view of Speciale et al (Neurobio Aging, 28:1163-1169, 2007).
	Monsonegro disclose that patients with Alzheimer’s disease had increased levels of T cells in peripheral blood that responded to the immunodominant epitope of the amyloid β protein (KLVFFAEDVGSNKGA) (page 417, 1st column to page 420 1st column; Figure 3). One of the APP epitopes listed in the claims, LMVGGVVIA (SEQ ID NO: 4), comprises the immunodominant epitope of the amyloid β protein (KLVFFAEDVGSNKGA. Monsonegro further disclose that there is an increased occurrence of T cells in the brains of patients with Alzheimer’s disease (page 415, 1st column).
Speciale disclose increased activation of CD8+ cells in the peripheral blood of patients with Alzheimer’s disease (page 1166; page 1167, 2nd column; Table 3).
One of ordinary skill in the art would have been motivated to apply Special’s disclosure that CD8+ cells were activated in patients with Alzheimer’s disease to Monsonegro disclose that patients with Alzheimer’s disease had increased levels of T cells that responded to the immunodominant epitope of the amyloid β protein because both Speciale and Monsonegro discloses activated T cells in patients with Alzheimer’s disease. It would have been obvious to determine the level of amyloid - specific CD8+ T cells in patients with Alzheimer’s disease because Speciale disclose increase activation of CD8+ cells in patients with Alzheimer’s disease while Monsonegro discloses activated T cells in patients to APP peptides. Furthermore, as stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So 

Given the disclosure that Speciale disclose increased activation of CD8+ cells in patients with Alzheimer’s disease while Monsonegro discloses activated T cells in patients with Alzheimer’s disease to APP peptides, it would have been obvious to assay the sample to determine the level of APP specific CD8+ T cells. 


Claims 1-5 and 7-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsonegro et al (J Clin Invest, 112:415-422, 2003, IDS) in view of Speciale et al (Neurobio Aging, 28:1163-1169, 2007) in further view of Pedersen (US 2018/0180601, filed 15 June 2015) and Hohsfield.
Neither Monsonegro nor Speciale disclose detecting APP-specific CD8+ T cells wherein the APP-specific CD8+ T cells are quantitated using MHC multimers specific to peptides of APP.
Pedersen discloses MHC tetramers complexed with a peptide to recognize specific T cell receptors (paragraphs 10-19, 359-367, 447, 664).
One of ordinary skill in the art would have been motivated to apply Pedersen’s MHC tetramers complexed with a peptide to Monsonegro and Speciale’s method for detecting APP specific CD8+ T cells because Pedersen discloses that MHC tetramers may be used to detect antigen-responsive T cells. It would have been prima facie obvious to combine Monsonegro and Speciale’s method for detecting APP specific CD8+ T cells with Pedersen’s MHC tetramers complexed with a peptide to have a method of detecting APP specific CD8+ T cells using MHC tetramers complexed with an APP peptide.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642